DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4-6 and 9 are objected to because of the following informalities:    
Claim 4, uses the term “can be” in line 12, it is not clear if applicant intends that phrases following “can be” to be optional or they should be interpreted as a definite statement. Examiner suggests to remove the term “can be” in order to clearly define the scope of the claim.
As of claims 5, 6 and 9, term “the UWB control unit” should be –the central UWB control unit—in order to be consistent with the terminology used in the independent claim 1.
As of claim 5, in term N-lateration, N needs to be defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oman et al. (US Pub 2014/0330449).
As of claim 1, Oman discloses communications system of a vehicle (via vehicle 14) for the communication of the vehicle with a portable ID transmitter (via nomadic device 16), which is configured for UWB communication, for enabling vehicle functions for an operator who carries the portable ID transmitter, 
wherein the communications system includes at least a first UWB receiver  having a first UWB antenna (first UWBX 22) and a second UWB receiver having a second UWB antenna (second UWBX/third UWBX; see fig. 1), 
wherein the first UWB antenna and the second UWB antenna are arranged at a distance from one another on the vehicle (via first UWBX proximate to the driver’s side and second UWBX proximate to the passenger side; see paraqgrpah [0019]; see fig. 3), 
wherein a central UWB control unit (via controller 15; see fig. 1) of the vehicle is coupled to the first UWB receiver and to the second UWB receiver (see paragraphs [0015]),
 wherein the central UWB control unit is configured to evaluate both a first reception signal of an ID transmitter UWB signal received by the first UWB antenna  and a second reception signal of the same ID transmitter UWB signal received by the second UWB antenna as a function of one another for an authentication of the communication of the vehicle with the ID transmitter (via controller 18 configured to 
As of claim 4, Oman discloses that there is an overlap space in front of a driver's door of the vehicle, within which a reception sensitivity of the first UWB antenna and a reception sensitivity of the second UWB antenna exceed a minimum value at each location, whereby - an extension of the overlap space, the selection, positioning and orientation of the UWB antennas, as well as - the selection of a UWB communication arrangement of the ID transmitter are adapted to one another in such a way that for the ID transmitter, UWB communication of the ID transmitter with the vehicle via both the first UWB antenna (7) and the second UWB antenna can be carried out at least when the ID transmitter is positioned within the overlap space ( see figs. 3 and fig. 4, wherein the nomadic device 16 is communicating with multiple UWBX of the vehicle within an overlap space; see paraqgrpah [0024]).  
As of claim 5, Oman discloses that the UWB control unit is configured to evaluate a first runtime value of the first reception signal and a second runtime value of the second reception signal by means of N-lateration (via determining time of flight of request pulse 24 and reply pulse 32 for each UWBX; see figs 1 and 5; also see paragraph [0019] and [0024]).  


As of claim 9, Oman discloses that the UWB control unit is configured to reject the communication between the ID transmitter  and the vehicle as non-authentic communication, if only one of the UWB antennas detects a reception signal of the ID transmitter UWB signal (in the system of Oman when two or three UWBX are used to determine distance and position of the nomadic device, if only one of the UWBX receives a signal from the key and the other do not that signal will be rejected since the 
As of claim 11, Oman discloses that at least three spaced-apart UWB antennas are arranged on the vehicle (see figs. 1 and 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oman et al. (US Pub 2014/0330449).
As of claim 10, Oman discloses all the limitations of the claimed invention as mentioned din claim 1 above, however it does not explicitly disclose that the antennas are located in door handles.
.
Claims 2-3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oman et al. (US Pub 2014/0330449) in view of Hiscock et al. (US Pub 2018/0084105).
As of claims 2-3, 12 and 14, Oman discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the direction of a maximum reception sensitivity of the first UWB antenna and the direction of a maximum reception sensitivity of the second 4UWB antenna are oriented at an angle to one another which angle is at least 30 degrees or at most 120 degrees.
Hiscock discloses a vehicle access system, wherien a vehicle comprises antenna array A and antenna array B arranged at different location (see fig. 3). Hiscock further discloses that the direction of a maximum reception sensitivity of the antenna array A and antenna array B can be orientated at an angle to one another (see paragraphs [0031]-[0032]). Hiscock discloses that beams 405 and 410 are oriented at about 180 degrees from each other. Hiscock further discloses that a four spaced apart antennas are arranged on the vehicle (see fig. 7A; also see paraqgrpah [0041]). However, in other embodiments of substantially non-overlapping antenna pattern beams, the antenna pattern beams can be considered substantially non-overlapping if they are oriented at greater than 90 degrees from each other. So based on Hiscock it can be seen that the 
From the teaching of Hiscock it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Oman to include the function orienting the antennas at an angle to one another as taught by Hiscock in order to precisely detect if the mobile transmitted is detected from right or left side of the vehicle.
Claims 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oman et al. (US Pub 2014/0330449) in view Ang et al. (WO 2016/059451)
As of claim 7, Oman discloses that the is controller 18 configured to determine a distance between each UWBX and the mobile UWBX based on time on a time interval between the request time and a time that corresponds to when the reply pulse is received by the each UWBX. The controller may also be configured to unlock doors of the vehicle only if the distance is less than an unlock threshold (see abstract; also see paragraphs [0025]-[0026]). Even though not explicitly stated but it would have been obvious that the controller 18 can be programmed to determine mean distance value that is derived from the distance calculated for each UWBX, because it would merely involve determining an average value of all three distance.
However Oman does not disclose determining an LF distance and rejecting the key if the LF distance value and the mean UWB distance value deviate from one another beyond a tolerated maximum deviation.
 Ang discloses a vehicle entry system, wherien a computation unit in a vehicle determines LF distance (first key fob distance) from the vehicle to a key fob based on 
From the teaching of Ang it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Oman to determine LF and UWB distance as taught by Ang in order deter relay attack. 
As of claims 8 and 13, combination of Oman and Ang does not explicitly disclose that the tolerated deviation is less than 30 percent or 10 percent. The Examiner takes official notice that it is well known in the art to set threshold at different desired positions based on how strict the matching criteria is needed in an authentication protocol. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plattner et al. (US Pub 2019/0355196) discloses that a control apparatus (26) uses a radio device (21) of the motor vehicle (10) to transmit at least one electromagnetic radio signal (UWB) to the radio key (11) and subsequently receives a respective electromagnetic response signal and, for each radio signal, takes the radio signal and the associated response signal as a basis in each case for using a signal propagation delay measurement to ascertain a respective signal propagation delay and 
UDDIN et al. (US Pub 2016/0059827) discloses a passive entry passive start (PEPS) system comprising a four UWB antennas mounted on vehicle (see fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NABIL H SYED/Primary Examiner, Art Unit 2683